Citation Nr: 1124692	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  03-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to September 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2004, the Veteran requested that his case be transferred to the VA RO in Phoenix, Arizona, that now has jurisdiction of his appeal. 

In February 2005, the Veteran testified during a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

This appeal was previously before the Board in December 2005.  At that time, the Board reopened the Veteran's claim for service connection for PTSD and remanded the matter of entitlement to service connection for a psychiatric disorder, to include PTSD, to the RO for further development.  The Board also remanded the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy, and whether new and material evidence was received to reopen a claim for service connection for hypertension, to the RO for further development.

In April 2009, the Board granted the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy and again remanded the issues of entitlement to service connection for a psychiatric disorder including PTSD and whether new and material evidence was received to reopen a claim for service connection for hypertension to the RO for further development.

Finally, the Board observes that, while the Veteran was previously represented in his appeal by Veterans of Foreign Wars (VFW), in March 2011, the VFW filed a motion to withdraw representation from the Veteran.  That motion was granted by the undersigned the same month.  In March 2011 correspondence from the Board, the Veteran was informed of VFW's revocation of power of attorney and was provided an opportunity to obtain alternate representation.  However, in signed correspondence dated in April 2011, the Veteran expressly stated that he wished to represent himself in his appeal and declined alternate representation.  Accordingly, the Board now recognizes the Veteran as proceeding pro se in his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board regretfully finds that the Veteran's claims must be remanded for additional development.

According to a June 2010 VA medical opinion report, the Veteran refused to appear for a VA examination regarding the nature and etiology of his claimed psychiatric disorder as directed by the Board in its April 2009 remand.  

However, the June 2010 VA medical opinion references pertinent VA medical records that are not currently associated with the claims file.  Specifically, the June 2010 VA examiner notes a review of computerized records from the Battle Creek, Michigan, VA Medical Center (VAMC) and the Lansing (VA) Outpatient Clinic that show diagnoses of borderline personality disorder and PTSD.  The examiner also said that the Veteran was seen in Wisconsin and in other VA systems and received a number of other diagnoses.  Thus, the record suggests that additional pertinent VA medical evidence is available that is not before the Board at this time, an effort should be made to obtain additional VA treatment records on remand.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, it appears that there are outstanding Social Security Administration (SSA) records.  The Board notes that the Veteran submitted pages two and three of a five-page SSA decision that appears to have found him totally disabled based, in part, on a psychiatric disability.  However, records related to the Veteran's application for, or any award of, disability benefits from the SSA have not been associated with the Veteran's claims file.  Here, the Board notes that the possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  As such, the Veteran's claim must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, it appears that there may be outstanding private medical records pertinent to the Veteran's claim.  The second page of the SSA decision references treatment records and a medical opinion from the Veteran's private doctor relating to his psychiatric disorder.  Although some of that private doctor's treatment records have been associated with the claims file, the relevant page of the SSA decision references notes that are not found in the records that have been associated with the claims file.  As the Veteran has put the VA on notice that private records may exist pertaining to his psychiatric disability, those records should be obtained on remand.  

As to the Veteran's request to reopen the clam of service connection for hypertension, the Board notes that he has claimed that his hypertension is caused or aggravated by his current psychiatric problems.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the Battle Creek VAMC, the Lansing VA Outpatient Clinic, any VAMC or outpatient clinic in Wisconsin, and by any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran so notified.

2. After obtaining the appropriate authorization, obtain all medical records regarding the Veteran's treatment by Greg Maddox, D.O.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.  The Veteran may submit medical records directly to VA. 

3.  Contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefits (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If these records are not available, certification of such should be placed in the record, and the Veteran should be so informed in writing. 

4. Then, readjudicate the Veteran's claims for service connection for a psychiatric disorder, including PTSD, and whether new and material evidence has been received to reopen a claim for service connection for hypertension.  If either claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


